Order entered October 23, 2018




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00248-CR

                            CARLOS DANIEL PADILLA, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 291st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F16-59454-U

                                              ORDER
       The reporter’s record was filed September 28, 2018. Missing from the record is State’s

Exhibit 31, a video from the police in-car camera. We ORDER court reporter Sasha Brooks to

file a supplemental reporter’s record containing a true and correct playable copy of State’s

Exhibit 31 within FIFTEEN DAYS OF THE DATE OF THIS ORDER.

       We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Mitchell,

Presiding Judge, 291st Judicial District Court; Sasha Brooks, official court reporter, 291st

Judicial District Court; and to counsel for all parties.



                                                         /s/   LANA MYERS
                                                               JUSTICE